Citation Nr: 1549068	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  11-15 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased disability rating for pes planus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from May 1972 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA). In an April 2009 rating decision, the RO continued a 0 percent disability rating for pes planus. In a February 2011 rating decision, the RO increased the rating to 10 percent. The Veteran has continued his appeal, and is seeking a rating higher than 10 percent.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board is remanding this claim to develop additional evidence. The most recent VA medical examination of the Veteran's feet occurred in October 2008. The Veteran has indicated, through his representative, that the condition of his feet has worsened since that examination. In addition, private and VA treatment records from 2007 through 2011 contain reports of foot symptoms and findings, including bilateral posterior tibial tendonitis, that may be worse than and/or different from those noted in the 2008 examination. On remand, recent treatment records should be sought, and the Veteran should receive a new examination.

In addition, the Veteran has requested a Board hearing. In his June 2011 substantive appeal, he requested a Travel Board hearing at the RO before a Board Veterans Law Judge (VLJ). In June 2011, the RO informed him that there could be a substantial wait before a Travel Board hearing, and related other options to him. In July 2011, he responded that he requested instead a Board hearing at the Board's offices in Washington, DC. On remand, the Veteran should be scheduled for a Board hearing.


Accordingly, the case is REMANDED for the following action:

1. Obtain from the VA Upstate New York Health Care System in Buffalo, New York, all records of inpatient and outpatient treatment of the Veteran from February 2011 forward.

2. Ask the Veteran to submit or identify all records of non-VA treatment of his feet from July 2010 forward. Request all such treatment records from providers that the Veteran identifies.

3. Schedule the Veteran for a VA examination to obtain current findings regarding disabilities of the feet, including pes planus. Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file and examine the Veteran.

Ask the examiner to provide diagnoses for all current disorders of the feet. Ask the examiner, if he or she diagnoses posterior tibial tendonitis or any other foot disorders other than pes planus, to indicate whether it is at least as likely as not that the disorder developed from, was caused by, or is aggravated by the Veteran's pes planus. Ask the Veteran to explain his or her conclusions about the etiology of such disorders.

4. Thereafter, review the expanded record and reconsider the remanded claim. If the claims remains less than fully granted, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.

5. Thereafter, return the case to the Board for the Board to schedule the Veteran for a Board hearing in Washington, DC.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

